The defendant’s motion for a directed verdict should have been allowed. The evidence displayed to us would permit only a finding that the payments of the premiums on the insurance policies issued by the plaintiff to the defendant were to be made by the defendant to the producer of the policies, who was the only one billed for the premiums and to whom alone the plaintiff had looked for payment. There was no evidence concerning the producer’s account which might have shown that the defendant had not paid the premiums to the producer.

Judgment reversed.


Verdict set aside.


Judgment for the defendant.